Citation Nr: 1538903	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent, prior to January 24, 2008, and 30 percent, since August 1, 2009, for right shoulder degenerative joint disease and a supraspinatus tendon tear (right shoulder disability).

2.  Entitlement to a rating in excess of 10 percent for right breast benign growth removal residual scar (residual surgical scar).  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

(The issue of entitlement to service connection for tinnitus is the subject of a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Allan Fenley, Attorney



ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2007 and October 2011 rating decisions of the Department of Veterans Affairs (VA), Columbia, South Carolina, Regional Office (RO).

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claims on appeal and the characterization of the claims on the title page.  In the June 2007 rating decision, the RO denied an increased rating for right breast benign growth removal residual scar (residual surgical scar) that was rated based on limitation of right arm motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5201, 4.118, Diagnostic Code 7805 (2015).  Rating the disability pursuant to the hyphenated diagnostic code and including such on the rating sheet, essentially expanded the grant of service connection to include a right shoulder disability.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  The March 2009 rating action that purported to grant service connection for a residual surgical scar is of no consequence because service connection was already in effect for the disability.  Thus, the claims are characterized accordingly on the Title Page.  

The June 2007 rating denied a rating in excess of 20 percent for the presently characterized right shoulder disability, the RO received competent submissions from the Veteran related to the disability, in September 2007 and January 2008.  These statements may not reasonably be construed as a notice of disagreement (NOD) with the July 2007 determination; however, VA was in receipt of new and material evidence relevant to disability within one year of its issuance.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  In such a situation, any subsequent adjudication must relate back to the original claim and August 2008 and March 2009 ratings do not reflect such consideration, precluding this aspect of the June 2007 decision from becoming final.  Thus, the June 2007 rating is the proper rating on appeal.  

The October 2011 rating decision denied entitlement to a TDIU rating, while claims for increased disability ratings were pending, and is part-and-parcel of the claim giving rise to the July 2007 rating action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A valid August 2010 Appointment of Individual as Claimant's Representative (VA Form 21-22a) has been executed by the Veteran in favor the attorney listed on the title page.  Although the August 2010 VA Form 21-22a reflects that the attorney will represent the Veteran without limitations, subsequently executed November 2011 and July 2015 agreements between the parties explicitly limit the representation of the Veteran to claims for an increased rating and a TDIU rating.  Given the intent of the parties' is clear and the RO has provided adjudications not pertaining to these matters to the Veteran's service organization representative, the November 2011 agreement controls in this situation and necessitates issues related to service connection be address in a separate decision.  

The issue of entitlement to an increased rating for a right shoulder disability and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On June 4, 2014, prior to the promulgation of a decision in the appeal pertaining to the ratings assigned for a residual surgical scar, the VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the service connection claim for a residual surgical scar disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In May 2014, the Veteran submitted a statement reflecting his desire to continue to appeal of the ratings assigned for the residual surgical scar.  He had already perfected appellate review of these matters, as discussed in the INTRODUCTION.  Nevertheless, in a June 2014 statement, the Veteran expressed a desire to withdraw the appeal and his representative made no further argument related to the issue.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal is warranted.  




ORDER

The appeal of the rating assigned for a residual surgical scar is dismissed.  


REMAND

The Veteran provides a competent account of the manifestations of his service-connected disabilities, including as it relates to his ability to obtain and maintain gainful employment.  A July 2008 VA neurology note also reflects a medical opinion/assessment that, at least, suggests that service-connected disabilities may render the Veteran unemployable.  Although the Veteran does not presently meet the schedular criteria for TIDU consideration, VA's policy is to rate at totally disabled all Veteran who are unable to secure and follow substantially gainful employment because of service connected disabilities.  38 C.F.R. § 4.16.  Consistent with this policy and based on the evidence of record, the Veteran's TDIU claim warrants consideration on an extraschedular basis and the Board may not in the first instance adjudicate the matter.  Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Thus, on remand, the Veteran's TDIU claim is to be referred the Director of Compensation and Pension Services, for extraschedular consideration.  

The record reflects that the Veteran receives regular VA treatment for his service-connected disabilities; however, no relevant records dated since March 2012 have been associated with the claims folder.  While not definitive, the record also suggests the Veteran receives regular private care for these disabilities, but records dated since December 2011 have not been made of record.  On remand, efforts to obtain these relevant and reasonably identified records must be undertaken.  

The Title Page makes plan that that service connection claim for tinnitus is the subject of a separate concurrently issued Board determination; however, adjudication of the claim may impact adjudication of the TDIU claim.  Accordingly, the aforementioned matters are inextricably intertwined and must be considered together, rendering adjudication of the TDIU claim premature at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  

The Veteran filed a timely February 2010 notice of disagreement with the ratings assigned for the service-connected right shoulder disability in a series of decisions, beginning with a June 2007 decision, which had not become final.  The claim is listed as issue 1 on the Title Page above.  However, the AOJ has not responded to the Notice of Disagreement with a Statement of the Case that addresses the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private treatment, evaluation, or hospitalization for his service-connected disabilities, since December 2011.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

2.  Obtain all outstanding VA treatment and/or hospitalization records pertaining to the Veteran's service-connected disabilities, dated since March 2012.  Any negative response(s) must be in writing and associated with the claims folder.

3.  Then, refer the issue of entitlement to a TDIU rating to the Director of Compensation and Pension Services for extraschedular consideration. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated, including on an extraschedular basis, based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Issue a Statement of the Case addressing entitlement to a rating in excess of 20 percent, prior to January 24, 2008, and 30 percent, since August 1, 2009, for the service-connected right shoulder disability.  Notify the Veteran and his attorney of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


